 In theMatterof THE GREAT ATLANTIC AND PACIFIC TEA COMPANY,EMPLOYERandAMALGAMATED MEAT CUTTERS &BUTCHER WORKMENOF NORTH AMERICA, A. F. OF L., PETITIONERCase No. 1-R-3759.-DecidedDecember10, 1947Mr. B. A. Brickley,of Boston,Mass., forthe Employer.Mr. PhilipJ.Guest,of Boston,Mass.,Mr. Michael J. Mahon,ofManchester,N. H., andMr. John M. Sullivan,of Somerville,Mass.,for the Petitioner.Mr. Robert W. Reardon,of Salem,Mass., for the Intervenor.DECISIONANDORDERUpon a petition duly filed, hearing in this case was held at Boston,Massachusetts, on August 1, 1947, before Thomas H. Ramsey, hearingofficer.The hearing officer's rulings made at the hearing arefree fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National LaborRelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF TILE EMPLOYERThe Great Atlantic and Pacific Tea Company, a New Jersey corpo-ration, operates retail food stores throughout the United States.Foradministrative purposes, the stores are grouped in 7 divisions.Thedivisions are subdivided into units and the units in turn are brokendown into areas. This proceeding is concerned with some of the storesin the Shawsheen area of the Boston unit of the New England division.There are approximately 38 stores in the Shawsheen area, which in-cludes stores in 16 towns and cities of New England. The Employer'ssales in the Shawsheen area annually amount to approximately$4,000,000.Of this sum, approximately 90 percent represents mer-chandise which originates outside the Commonwealth of Massa-chusetts.75 N.L.R 13, No 57465 466DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Employeradmits,and we find,that it is engaged incommercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.Associated Food Distributors of New England, Local 138, hereincalled the Intervenor, is an unaffiliated labor organization, claimingto represent employees of the Employer.III.THE ALLEGED QUESTION CONCERNING REPRESENTATION; THE ALLEGEDAPPROPRIATE UNITThe Petitioner seeks a unit composed of the employees in the threestores operated by the Employer in the city of Manchester, New Hamp-shire, which is included in the Shawsheen area.All parties agree asto the categories of employees to be included in, and excluded from,the proposed unit.However, the Intervenor and the Employer con-tend that the unit requested is too limited in scope and that an appro-priate unit should include-the employees in all the stores in the area.In 1937, the Intervenor, then known as Managers and Clerks Inde-pendent Union of Shawsheen and New Hampshire Division, and theEmployer executed the first bargaining contract for employees in allthe stores in the Shawsheen area.Similar contracts were made annu-ally thereafter, the last being dated July 6, 1946.Thus, there hasbeen a 10-year collective bargaining history on a Shawsheen areaunit basis.The record reveals no persuasive reason for separatingthe employees in the three Manchester stores from the unit in whichthey have been included under past bargaining contracts.Underthese circumstances, we find that the unit requested by the Petitioneris inappropriate.'Inasmuch as we have held that the bargaining unit sought by thePetitioner is inappropriate for collective bargaining purposes, wefind that no question affecting commerce has arisen concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6)_ and (7) of the National LaborRelations Act.We shall, therefore, dismiss the petition.ORDERUpon the basis of the foregoing findings of fact, and upon theentire record in these proceedings, the National Labor Relations BoardInMatter of Great Atlantic and Pacific Tea Company,53 N. L R. B. 360, the Board,,inaccordance with a stipulation of the parties,found appropriate a unit of employees of allthe Employer's stores in its Lynn North Shore Area of the Boston Unit of the New EnglandDivision." THE GREAT ATLANTIC AND PACIFIC TEA COMPANY467hereby orders that the petition for investigation and certification ofrepresentatives of employees of The Great Atlantic and Pacific TeaCompany, Boston,Massachusetts,filed herein by Amalgamated MeatCutters R ButcherWorkmen ofNorth America,A. F. of L., be, andit hereby is, dismissed.I766972-48-vol 75-31